Exhibit (c)(1) * P R E S E N TATI O N T O T H E S P E C I A L C O M M I T T E E O F S I G H T ’ S B O A R D O F D I R E C T O R S S T R I C T L Y P R IV A T E A N D C O N F I D E N T I A L O C T O B E R 1 4 , 2 0 1 0 Project Sight * Certain slides not materially related to the Rule 13e-3 transaction have been removed CONFIDENTIAL THE FOLLOWING PAGES CONTAIN MATERIAL PROVIDED TO THE BOARD OF DIRECTORS OF SIGHT (“SIGHT” OR THE “COMPANY”) BY OPPENHEIMER & CO. INC. (“OPPENHEIMER”) ON A CONFIDENTIAL BASIS IN CONNECTION WITH THE PROPOSED TRANSACTION INVOLVING SIGHT AND ERIC INTERNATIONAL (“ERIC”). THE ACCOMPANYING MATERIAL WAS NOT COMPILED OR PREPARED WITH A VIEW TOWARD PUBLIC DISCLOSURE UNDER STATE OR FEDERAL SECURITIES LAWS OR OTHERWISE AND MAY NOT BE USED FOR ANY OTHER PURPOSE OR RELIED UPON BY ANY THIRD PARTY. THE INFORMATION CONTAINED IN THIS MATERIAL WAS OBTAINED FROM THE COMPANY AND PUBLIC SOURCES AND WAS RELIED UPON BY OPPENHEIMER WITHOUT (AND WITHOUT ASSUMING RESPONSIBILITY FOR) INDEPENDENT VERIFICATION AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. ANY ESTIMATES AND PROJECTIONS FOR THE COMPANY CONTAINED HEREIN HAVE BEEN SUPPLIED BY THE MANAGEMENT OF THE COMPANY, AND INVOLVE NUMEROUS AND SIGNIFICANT SUBJECTIVE DETERMINATIONS. THERE IS NO ASSURANCE THAT SUCH ESTIMATES AND JUDGMENTS WILL BE REALIZED. NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, IS MADE BY OPPENHEIMER AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION AND NOTHING CONTAINED HEREIN IS, OR SHALL BE RELIED UPON AS, A REPRESENTATION OR WARRANTY, WHETHER AS TO THE PAST, THE PRESENT OR THE FUTURE. THIS MATERIAL WAS NOT PREPARED FOR USE BY READERS NOT AS FAMILIAR WITH THE BUSINESS AND AFFAIRS OF THE COMPANY AS THE BOARD OF DIRECTORS OF THE COMPANY AND, ACCORDINGLY, NEITHER THE COMPANY NOR OPPENHEIMER NOR THEIR RESPECTIVE LEGAL OR FINANCIAL ADVISORS OR ACCOUNTANTS TAKE ANY RESPONSIBILITY FOR THE ACCOMPANYING MATERIAL IF USED BY PERSONS OTHER THAN THE BOARD OF DIRECTORS OF THE COMPANY. OPPENHEIMER ASSUMES NO OBLIGATION TO UPDATE OR OTHERWISE REVISE THE ACCOMPANYING MATERIAL. THE ACCOMPANYING MATERIAL DOES NOT CONSTITUTE LEGAL OR REGULATORY ADVICE AND OPPENHEIMER DOES NOT HOLD ITSELF OUT TO BE AN ADVISOR AS TO SUCH MATTERS. PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 1 Transaction Overview 2 Financial Analysis A Sight Management Projections B Valuation Summary C Selected Public Companies Analysis D Selected Transactions Analysis E Discounted Cash Flow Analysis F Premiums Paid Analysis 3 Appendix I 4 Appendix II PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 Confidential Table of Contents 1 Transaction Overview PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 1 Transaction Overview Source: Company filings, Sight Management and FactSet. 1. Represents stock price trading range for 52 weeks ending 06/15/10 (day prior to Israeli press speculation). 2. Cash balance adjusted to reflect $13.5mm dividend (~$0.804 per share, declared Oct. 13, 2010 and to be paid on or about Nov. 24, 2010 to shareholders if record as of Nov. 8, 2010). 3. Investment in affiliates includes investments in Optispeed Laboratory, Emerald and e-Vision. Minority interest reflects interests in Spherical Optics, Centro Integral Optico S.A. de C.V., Shalens S.A. de C.V., Sight Lens and Sight Australia. Stock Price Merger 10/13/10 Consideration Per Share Consideration $ $ Premium to: Current – % 52-wk High $ – % 52-wk High - Unaffected (1) – % 1-Month Average Price – % 3-Month Average Price – % 1-Year Average Price – % Primary Common Shares Outstanding In-The-Money Options Gross Diluted Shares Gross Equity Value $ $ Less: Options Proceeds ) ) Implied Net Value of Equity $ $ Less: Cash @ 09/30/10 (2) ) ) Plus: Debt @ 09/30/10 Plus: Minority Interest @ 09/30/10 (3) Less: Investment in Affiliates @ 09/30/10 (3) ) ) Implied Sight Enterprise Value $ $ Financial Statistic Enterprise Value Multiples Revenue LTM (6/30/10) $ x x 2010E 2011E EBITDA LTM (6/30/10) $ x x 2010E 2011E Implied Transaction Statistics (in millions, except per share data) PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 5 Transaction Overview Note: Optical peers include Hoya Corp., Carl Zeiss Meditec AG, Essilor International, Safilo Group SpA, Marcolin SpA. and Staar Surgical Co. Small Cap Medical peers include ICU Medical Inc., Syneron Medical Ltd., Consert Medical Plc, Exactech Inc., RTI Biologics Inc., and Solta Medical Inc. Source: Factset, press releases. Sight Declares a Cash Dividend $4.0 Million or $0.24 per Ordinary Share Sight Declares a Cash Dividend of $13.5 Million or $0.80 per Ordinary Share Israeli Press Reported on Speculation of Acquisition Talk Amos Netzer Appointed CEO Sight Declares Cash Dividend of $10 Million or $0.61 per Ordinary Share Received Term Sheet From Eric Small Cap Medical Sight Optical Sight Stock Price Performance: Last 3 Years (NASDAQ) PRESENTATION TO THE SPECIAL COMMITTEE OF SIGHT’S BOARD OF DIRECTORS / OCTOBER 14, 2010 6 Transaction Overview % of Shares Traded - NASDAQ & TASE Source: Factset. Note: Stock prices translated at daily NIS / US$ exchange rates. Represents one day prior to article in Israeli press that speculated that Sight was in acquisition talks. Average Daily Volume:
